UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Book Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 8 Capital Ratios - Basel III 19 Economic Environment 20 Main Economic Indicators 21 Guidance 21 Managerial Income vs . Adjusted Income Statement 22 2 - Economic and Financial Analysis 25 Consolidated Statement of Financial Position and Adjusted Income Statement 26 Interest and Non-Interest Earning Portions 27 – Interest Earning Portion 28 • Interest Earning Portion of Credit Intermediation 30 • Interest Earning Portion of Securities/Other 44 • Interest Earning Portion of Insurance 44 – Non-Interest Earning Portion 44 Insurance, Pension Plans and Capitalization Bonds 45 – Bradesco Vida e Previdência 49 – Bradesco Saúde e Mediservice 50 – Bradesco Capitalização 51 – Bradesco Auto/RE and Atlântica Companhia de Seguros 52 Fee and Commission Income 53 Personnel and Administrative Expenses 57 – Operating Coverage Ratio 58 Tax Expenses 59 Equity in the Earnings (Losses) of Affiliates 59 Non-Operating Income 59 3 - Return to Shareholders 61 Corporate Governance 62 Investor Relations area – IR 62 Sustainability 62 Bradesco Shares 63 Market Capitalization 65 Main Indicators 66 Dividends/Interest on Shareholders’ Equity – JCP 67 Weight on Main Stock Indexes 67 4 - Additional Information 69 Market Share of Products and Services 70 Ratings 71 Reserve Requirements 71 Investments in Infrastructure, Information Technology and Telecommunications 72 Risk Management 73 Capital Management 73 Basel Ratio 74 5 - Independent Auditors’ Report 75 Limited Assurance Report about Supplementary Accounting information included within the Economic and Financial Analysis Report 76 6 - Complete Financial Statements 1 st Quarter 2016 79 Bradesco 1 Table of Contents Forward-Looking Statements This Economic and Financial Analysis Report contains forward-looking statements related to our business. Such statements are based on management’s current expectations, estimates and projections concerning future events and financial trends that may affect our business. Words such as “believe”, “anticipate”, “plan”, “expect”, “intend”, “goal”, “estimate”, “forecast”, “predict”, “project”, “guidelines”, “should” and other similar expressions are used to indicate predicting statements. However, forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties that may be beyond our control. In addition, some forward-looking statements are based on assumptions which, depending on future events, may prove not to be accurate. Therefore, actual results may differ significantly from the plans, goals, expectations, projections and intentions expressed or implied in such statements. The factors that may impact the actual results include, among others, changes in regional, national and international trade and economic policies; inflation; an increased number of defaults by borrowers in loan operations, with a consequent increase in the allowance for losses from loan operations; loss of ability to receive deposits; loss of customers or revenues; our ability to sustain and improve performance; changes in interest rates which may, among other things, adversely affect our margins; competition in the banking industry, financial services, credit card services, insurance, asset management and other related industries; government regulation and fiscal affairs; disputes or adverse legal proceedings or regulations; and credit and other risks involved in lending and investment activities. As a result, one should not rely excessively on these forward-looking statements. The statements are valid only for the date on which they were drafted. Except as required by applicable law, we do not assume any obligation to update these statements as a result of new information, future developments or any other matters which may arise. Some numbers included in this Report have been subjected to rounding adjustments. As a result, some amounts indicated as total amounts in some charts may not be the arithmetic sum of the preceding numbers. 2 Economic and Financial Analysis Report - March 2016 Press Release Highlights The main figures obtained by Bradesco in the first quarter of 2016 are presented below: 1. Adjusted Net Income for the first quarter of 2016 stood at R$4.113 billion (a 3.8% decrease compared to the R$4.274 billion recorded in the same period of 2015), corresponding to earnings per share of R$3.52 and Return on Average Adjusted Equity of 17.5% . 2. As for the source, the Adjusted Net Income is composed of R$2.733billion from financial activities, representing 66.4% of the total, and of R$1.380billion from insurance, pension plans and capitalization bonds operations, which together account for 33.6%. 3. In March 2016, Bradesco’s market capitalization stood at R$143.720billion . 4. Total Assets, in March 2016, stood at R$1.102trillion, an increase of 6.5% over the March 2015 balance. The return on Average Total Assets was 1.5%. 5. In March 2016, the Expanded Loan Portfolio reached R$463.208billion, remaining almost stable over March 2015. Operations with individuals totaled R$147.759billion (an increase of 4.0% over March 2015), while corporate segment operations totaled R$315.449billion (1.8% decrease over March 2015). 6. Assets under Management stood at R$1.589trillion, an 11.1% increase over March 2015. 7. Shareholders’ Equity totaled R$93.330 billion in March 2016, 11.2% higher than in March 2015. Basel III Ratio, calculated based on the Prudential Conglomerate stood at 16.9% in March 2016, 12.9% of which was classified as Common Equity / Tier I. 8. A total of R$1.451billion was paid to shareholders as Interest on Shareholders’ Equity and Dividends for the profit generated in the first quarter of 2016, of which R$273.240 million were paid monthly in the period and R$1.178 billion provisioned. 9. The Interest Earning Portion of the Net Interest Income stood at R$14.734 billion, an increase of 11.0% compared to the first quarter of 2015. 10. The Delinquency Ratio over 90 days stood at 4.2% in March 2016 (3.6% in March 2015). 11. The Operating Efficiency Ratio (ER) in March 2016 was 37.2% (38.3% in March 2015), while in the “risk-adjusted” concept, it stood at 47.1% (46.9% in March 2015). 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$15.186 billion in the first quarter of 2016, up 11.4% when compared to the same period of 2015. Technical Reserves stood at R$182.973billion, an increase of 16.3% compared to the balance in March 2015. 13. Investments in infrastructure, information technology and telecommunications amounted to R$1.390billion in the first quarter of 2016, up 5.9% over the same period in the previous year. 14. Taxes and contributions paid or recorded in provision, including social security, totaled R$10.039billion, of which R$2.675billion were related to taxes withheld and collected from third parties, and R$7.364billion were calculated based on activities developed by Organização Bradesco, equivalent to 179.0% of the Adjusted Net Income . 15. Bradesco has an extensive Customer Service Network in Brazil, with 4,509 Branches and 3,535 Service Points (PAs). Customers of Bradesco can also count on 739 ATMs located on a company’s premises (PAEs), 41,953 Bradesco Expresso service points, 31,668 Bradesco ATMs, and 18,767 Banco24Horas Network ATMs. 4 Economic and Financial Analysis Report – March 2016 Press Release Highlights 16. Payroll, plus charges and benefits totaled R$3.216 billion. Social benefits provided to all 91,395 employees of Organização Bradesco and their dependents amounted R$820.601 million, while investments in education, training and development programs totaled R$18.870 million. 17. In January 2016, Bradesco informed the market that Bacen approved the acquisition of 100% of the share capital of HSBC Bank Brasil S.A. – Banco Múltiplo and HSBC Serviços e Participações Ltda. ("HSBC"). The completion of the operation is subject to the approval of the other competent regulatory authorities and compliance with legal formalities. 18. In January 2016, Bradesco signed a non-binding Memorandum of Understanding with Banco do Brasil S.A., Banco Santander (Brasil) S.A., Caixa Econômica Federal and Itaú Unibanco S.A., in order to create a holding company of credit intelligence ("GIC"), which will develop a database with the goal of adding, reconciling and handling database and credit-related information, of individuals and legal entities, which expressly authorize their inclusion in the database, as required by the applicable rules. 19. Major Awards and Acknowledgments in the period: · Most valuable brand in Brazil in the last 10 years, according to the ranking promoted by IstoÉ Dinheiro magazine in partnership with consultancy firm Kantar Vermeer, linked to the British group WPP; · Bradesco BBI was awarded “The best investment bank of Brazil” in 2016 in the 17th edition of "Best Investment Banks of the world" (Global Finance magazine); · Considered the best Manager in short-term fund and shares (Fundação Getúlio Vargas (FGV)); and · Leads the ranking for large companies most featured in editions of the yearbook "Valor Carreira", considered, 12 times out of the 14 editions on the workplace, the best in people management (Jornal Valor Econômico newspaper in partnership with Aon-Hewitt). Organização Bradesco is fully committed to internationally recognized sustainability and corporate governance initiatives, particularly: Global Compact, PRI (Principles for Responsible Investment), and Equator Principles. We set our guidelines and strategies with a view to incorporating the best sustainability practices into our businesses, considering the context and the potential of each region, thus contributing to the generation of value in the Organization. Our management process adopts economic and socio-environmental indexes developed in Brazil and abroad, such as the Dow Jones Sustainability Index (DJSI), the Corporate Sustainability Index (ISE, of BM&FBovespa), and the Carbon Efficient Index (ICO2, also of BM&FBovespa), as well as the guidelines and indexes of the Global Reporting Initiative (GRI) and the Carbon Disclosure Project (CDP). With a broad social and educational program in place for 59 years, Fundação Bradesco operates 40 schools across Brazil. In 2016, an estimated R$593.360 million budget will benefit approximately 101,566 students enrolled in its schools at the following levels: basic education (from kindergarten to high school and higher secondary technical-professional education), youth and adult education; and preliminary and continuing vocational training, which focuses on creating jobs and income. In addition to being guaranteed free, quality education, the students enrolled in the Basic Education system, numbering approximately 43 thousand, also receive uniforms, school supplies, meals, and medical and dental assistance. With regard to the distance learning system (EaD), it is estimated that more than 550 thousand students will benefit from it, through its e-learning portal Escola Virtual (Virtual School). These students will conclude, at least, one of the various courses offered in its schedule, and another 21,490 students will benefit from projects and initiatives carried out in partnership with Centers for Digital Inclusion (CDIs), the Educa+Ação Program, and from Technology courses (Educar e Aprender – Educating and Learning). (1) According to the non-recurring events described on page 8 of this Economic and Financial Analysis Report; (2) As of the first quarter of 2016, the annualized profitability has been calculated on a linear basis, (ROAE of 18.7% in the previous criterion, in the first quarter of 2016), and also , it excludes mark-to-market effect of Available-for-Sale Securities recorded under Shareholders’ Equity; (3) Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the last trading day of the period; (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months . Bradesco 5 Press Release Main Information R$ million 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 3Q14 2Q14 Variation % 1Q16 x 4Q15 1Q16 x 1Q15 Income Statement for the Period Book Net Income 4,121 4,353 4,120 4,473 4,244 3,993 3,875 3,778 (5.3) (2.9) Adjusted Net Income 4,113 4,562 4,533 4,504 4,274 4,132 3,950 3,804 (9.8) (3.8) Total Net Interest Income 14,892 14,512 13,735 13,541 13,599 12,986 12,281 12,066 2.6 9.5 Gross Credit Intermediation Margin 11,486 11,313 10,806 10,427 10,242 10,061 9,798 9,460 1.5 12.1 Net Credit Intermediation Margin 6,038 7,121 6,954 6,877 6,662 6,754 6,450 6,319 (15.2) (9.4) Allowance for Loan Losses (ALL) Expenses (4,192) (3,852) (3,550) (3,580) (3,307) (3,348) (3,141) 30.0 52.2 Fee and Commission Income 6,405 6,597 6,380 6,118 5,744 5,839 5,639 5,328 (2.9) 11.5 Administrative and Personnel Expenses (8,413) (7,997) (7,544) (7,084) (7,835) (7,192) (7,023) (6.5) 11.1 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 15,186 19,130 15,125 16,723 13,634 17,806 12,904 13,992 (20.6) 11.4 Statement of Financial Position Total Assets 1,101,763 1,079,755 1,050,983 1,029,762 1,034,815 1,032,040 987,364 931,132 2.0 6.5 Securities 414,926 407,584 364,472 356,115 344,430 346,358 343,445 333,200 1.8 20.5 Loan Operations 463,208 474,027 474,488 463,406 463,305 455,127 444,195 435,231 (2.3) - - Individuals 147,759 147,749 145,234 143,461 142,051 141,432 138,028 135,068 - 4.0 - Corporate 315,449 326,278 329,253 319,945 321,254 313,695 306,167 300,163 (3.3) (1.8) Allowance for Loan Losses (ALL) (29,499) (28,670) (23,801) (23,618) (23,146) (22,623) (21,791) 3.4 29.1 Total Deposits 189,192 195,760 203,637 195,926 211,702 211,612 211,882 213,270 (3.4) (10.6) Technical Reserves 182,973 177,835 168,629 164,566 157,295 153,267 145,969 142,731 2.9 16.3 Shareholders' Equity 93,330 88,907 86,233 86,972 83,937 81,508 79,242 76,800 5.0 11.2 Assets under Management 1,589,307 1,510,396 1,452,528 1,443,989 1,431,090 1,426,099 1,385,135 1,304,690 5.2 11.1 Performance Indicators (%) Adjusted Net Income per Share - R$ (4) (5) 3.52 3.55 3.47 3.35 3.21 3.05 2.87 2.69 (0.8) 9.7 Book Value per Common and Preferred Share - R$ 18.56 17.68 17.14 17.28 16.67 16.19 15.74 15.25 5.0 11.3 Annualized Return on Average Equity (6) (7) 17.5 20.5 20.7 20.8 20.6 20.1 19.9 19.7 (3.0) p.p. (3.1) p.p. Annualized Return on Average Assets 1.5 1.7 1.7 1.7 1.7 1.6 1.6 1.6 (0.2) p.p. (0.2) p.p. Average Rates - 12 months (Adjusted Net Interest Income / Total Average Assets - Repos - Permanent Assets) (NIM) 7.5 7.5 7.6 7.6 7.5 7.3 7.1 7.0 - - Fixed Asset Ratio 34.0 35.2 38.6 39.6 47.9 47.2 46.8 46.7 (1.2) p.p. (13.9) p.p. Combined Ratio - Insurance 86.1 86.5 86.9 86.5 86.8 85.9 86.5 86.3 (0.4) p.p. (0.7) p.p. Efficiency Ratio (ER) 37.2 37.5 37.9 37.9 38.3 39.2 39.9 40.9 (0.3) p.p. (1.1) p.p. Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 80.1 80.0 79.1 78.7 77.4 76.7 75.9 74.1 0.1 p.p. 2.7 p.p. Market Capitalization - R$ million 143,720 100,044 113,288 142,098 150,532 145,536 146,504 134,861 43.7 (4.5) Loan Portfolio Quality % ALL / Loan Portfolio 8.6 8.0 7.8 6.7 6.7 6.7 6.7 6.6 0.6 p.p. 1.9 p.p. Non-performing Loans (> 60 days / Loan Portfolio) 5.3 5.0 4.7 4.6 4.5 4.3 4.4 4.4 0.3 p.p. 0.8 p.p. Delinquency Ratio (> 90 days / Loan Portfolio) 4.2 4.1 3.8 3.7 3.6 3.5 3.6 3.5 0.1 p.p. 0.6 p.p. Coverage Ratio (> 90 days ) 204.2 198.0 205.7 180.4 187.0 189.0 187.2 186.9 6.2 p.p. 17.2 p.p. Coverage Ratio (> 60 days ) 162.9 161.7 168.4 146.5 149.8 156.6 154.2 149.9 1.2 p.p. 13.1 p.p. Operating Limits % Basel Ratio - Total (12) (13) 16.9 16.8 14.5 16.0 15.2 16.5 16.3 15.8 0.1 p.p. 1.7 p.p. Tier I Capital 12.9 12.7 11.4 12.8 12.1 12.9 12.6 12.1 0.2 p.p. 0.8 p.p. - Common Equity 12.9 12.7 11.4 12.8 12.1 12.9 12.6 12.1 0.2 p.p. 0.8 p.p. Tier II Capital 4.0 4.1 3.0 3.2 3.1 3.6 3.7 3.7 (0.1) p.p. 0.9 p.p. 6 Economic and Financial Analysis Report – March 2016 Press Release Main Information Mar16 Dec15 Sept15 Jun15 Mar15 Dec14 Sept14 Jun14 Variation % Mar16 x Dec15 Mar16 x Mar15 Structural Information - Units Service Points 63,552 65,851 71,738 74,270 74,917 75,176 74,028 73,208 (3.5) (15.2) - Branches 4,509 4,507 4,593 4,628 4,661 4,659 4,659 4,680 0.0 (3.3) - PAs 3,535 3,511 3,496 3,463 3,502 3,486 3,497 3,497 0.7 0.9 - PAEs 739 736 845 980 1,135 1,145 1,159 1,175 0.4 (34.9) - External ATM Network - Bradesco (16) (17) 435 627 874 1,112 1,243 1,344 1,398 1,684 (30.6) (65.0) - Banco24Horas Network (16) 11,298 11,721 11,917 12,127 12,268 12,450 12,213 12,023 (3.6) (7.9) - Bradesco Expresso (Correspondent Banks) 41,953 43,560 48,175 50,042 50,043 50,006 49,020 48,186 (3.7) (16.2) - Bradesco Promotora de Vendas 1,069 1,175 1,824 1,904 2,051 2,073 2,068 1,949 (9.0) (47.9) - Branches / Subsidiaries Abroad 14 14 14 14 14 13 14 14 - - ATMs 50,435 50,467 50,113 49,410 48,941 48,682 48,053 47,612 (0.1) 3.1 - Bradesco Network 31,668 31,527 31,495 31,132 31,091 31,089 31,107 31,509 0.4 1.9 - Banco24Horas Network 18,767 18,940 18,618 18,278 17,850 17,593 16,946 16,103 (0.9) 5.1 Employees 91,395 92,861 93,696 93,902 94,976 95,520 98,849 99,027 (1.6) (3.8) Outsourced Employees and Interns 13,009 13,223 13,333 13,111 12,977 12,916 12,896 12,790 (1.6) 0.2 Customers - in millions Active Account Holders (19) (20) 25.6 26.0 26.4 26.5 26.6 26.5 26.6 26.5 (1.5) (3.8) Savings Accounts 55.7 60.1 57.0 57.6 58.1 59.1 52.9 51.8 (7.3) (4.1) Insurance Group 50.6 49.8 48.2 47.8 47.8 46.9 46.3 45.5 1.6 5.9 - Policyholders 45.1 44.2 42.5 42.0 42.0 41.1 40.5 39.6 2.0 7.4 - Pension Plan Participants 2.4 2.4 2.4 2.4 2.4 2.4 2.4 2.4 - - - Capitalization Bond Customers 3.1 3.2 3.3 3.4 3.4 3.4 3.4 3.5 (3.1) (8.8) Bradesco Financiamentos 2.7 2.8 2.8 2.9 3.0 3.1 3.1 3.2 (3.6) (10.0) For more information, please check note 4 – Statement of Financial Position and Statement of Managerial Income, in chapter 6 of this report; Expanded Loan Portfolio: includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; Includes provision for guarantees provided, encompassing sureties, guarantees, letters of credit, and standby letter of credit, which comprises the concept of “excess” ALL. In the third quarter of 2015, includes an excess ALL/Worsening of Ratings, considered as an extraordinary event, totaling R$3,704 million; This way, the balance of the excess ALL went from R$4,004 million in June 2015 to R$6,409 million in September 2015; In the last 12 months; For comparison purposes, shares were adjusted in accordance with bonuses and stock splits; Excluding mark-to-market effect of Available-for-Sale Securities recorded under Shareholders’ Equity; Year-to-Date Adjusted Net Income. As of the first quarter of 2016, the Annualized Returns have been calculated on a linear basis and for the best effect of comparability, the previous periods have been readjusted; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the period’s last trading day; As defined by the Brazilian Central Bank (Bacen); Overdue loans; Since October 2013, the Basel Ratio calculation has followed regulatory guidelines set forth in CMN Resolutions No. 4,192/13 and No. 4,193/13 (Basel III); As of March 2015, the ratio calculated based on the Prudential Conglomerate is included, as set forth in CMN Resolution No. 4,192/13. It is important to note that the Prudential Conglomerate is calculated in accordance with the regulatory guidelines set forth in CMN Resolution No. 4,280/13; The decrease as of March 2015 is related to (i) the migration of “External ATM Network– Bradesco” to “Banco24Horas Network”; (ii) the deactivation of ATMs from “Banco24Horas Network”; and (iii) the reduction of Bradesco Expresso correspondents; PA (Service Branch): a result of the consolidation of PAB (Banking Service Branch), PAA (Advanced Service Branch) and Exchange Branches, according to CMN Resolution No. 4,072/12; and PAEs – ATMs located on a company’s premises; Including overlapping ATMs within the Bank’s own network and the Banco24Horas Network; This decrease is related to the sharing of external network ATMs by the Banco24Horas Network ATMs; The decrease in the fourth quarter of 2014 includes, primarily, the transfer of 2,431 employees from Scopus Tecnologia to IBM Brasil; Number of individual clients (National Registry of Legal Entities (CNPJ) and Individual Taxpayer Registry (CPF)); Refers to first and second checking account holders; and Number of accounts. Bradesco 7 Press Release Book Net Income vs. Adjusted Net Income The main non-recurring events that affected Book Net Income in the periods below are presented in the following comparative chart: R$ million 1Q16 4Q15 1Q15 Book Net Income 4,121 4,353 4,244 Non-recurring events (net of tax effects) 209 30 - Gains in the Partial Sale of Investments (90) - - - Reversal of technical reserves - (276) - - Contingent Liabilities 25 13 30 - Impairment of assets 57 472 - Adjusted Net Income 4,113 4,562 4,274 In the first quarter of 2016, it refers to the impairment of Shares, in the amount of R$57 million; and in the fourth quarter of 2015, it refers to the impairment of: (i) Permanent/Intangible Assets, in the amount of R$234 million; and (ii) Shares, in the amount of R$238 million. Summarized Analysis of Adjusted Income To provide for better understanding for and comparison purposes, in chapters 1 and 2 of this report we use the Adjusted Income Statement, obtained from adjustments made to the Managerial Income Statement, detailed at the end of this Press Release . Adjusted Income Statement - R$ million 1Q16 4Q15 Variation 1Q16 1Q15 Variation Amount % Amount % Net Interest Income 14,892 14,512 380 2.6 14,892 13,599 1,293 9.5 NII - Interest Earning Portion 14,734 14,380 354 2.5 14,734 13,273 1,461 11.0 NII - Non-Interest Earning Portion 158 132 26 19.7 158 326 (168) (51.5) ALL Expenses (4,192) (1,256) 30.0 (3,580) (1,868) 52.2 Gross Income from Financial Intermediation 9,444 10,320 9,444 10,019 Income from Insurance Premiums, Pension Plans and Capitalization bonds, minus Variation of Technical Reserves, Retained Claims and others 1,625 1,493 132 8.8 1,625 1,211 414 34.2 Fee and Commission Income 6,405 6,597 (192) (2.9) 6,405 5,744 661 11.5 Personnel Expenses (3,839) 85 (2.2) (3,445) (309) 9.0 Other Administrative Expenses (4,574) 458 (10.0) (3,639) (477) 13.1 Tax Expenses (1,650) 232 (14.1) (1,309) (109) 8.3 Equity in the Earnings (Losses) of Unconsolidated Companies 40 93 (53) (57.0) 40 (20) 60 - Other Operating Income/ (Expenses) (1,586) (83) 5.2 (1,912) 243 (12.7) Operating Result 6,557 6,854 6,557 6,649 Non-Operating Result (68) (19) 27.9 (68) (19) 27.9 Income Tax / Social Contribution (2,183) (128) 5.9 (2,275) (36) 1.6 Non-controlling Interest (41) (5) 12.2 (32) (14) 43.8 Adjusted Net Income 4,113 4,562 4,113 4,274 (1) In “Others”, it includes: Capitalization Bond Draws and Redemption – Insurance and Pension Plan and Capitalization Bond Sales Expenses. 8 Economic and Financial Analysis Report – March 2016 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability The return on the Average Adjusted Shareholders’ Equity (ROAE), which is calculated on a linear basis, registered 17.5% in March 2016. In this quarter, the reduction of the adjusted net income, which varied -9.8% in the quarterly comparison, and -3.8% in the annual comparison, impacted, largely, by the increase in allowance for loan losses expenses, as a result of: (i) the levelling of provisioning for corporate client operations, particularly a specific case, whose rating worsening had an impact of R$836 million; and (ii) the effect of an increase in delinquency due to the economic slowdown. The main events that affected adjusted net income are detailed below. Adjusted net income reached R$4,113million in the first quarter of 2016, a decrease of R$449million compared to the previous quarter, mainly due to the increase in allowance for loan losses expenses, for the reasons detailed above. However, it is highlighted: (i) the decrease in administrative expenses; and the increment; (ii) the “interest-earning portion of the NII”; and (iii) in the income of insurance premiums, pension and capitalization bonds . In the comparison between the first quarter of 2016 and the same period in the previous year, the adjusted net income decreased R$161 million, which reflects the highest revenues in (i) provision for doubtful debts, for the reasons detailed above ; and (ii) personnel and administrative expenses. However, it is highlighted the increase of revenues originated from: (i) the interest earning portion; (ii) the services provided; and (iii) the highest operating result of Insurance, Pension Plans and Capitalization Bonds, net of technical reserves, retained claims and others. Shareholders’ Equity totaled R$93,330million in March 2016, up 11.2% over March 2015. Basel III Ratio, calculated based on the Prudential Conglomerate, stood at 16.9%, 12.9% of which was classified as Common Equity / Tier I. Total Assets registered R$1.102trillion in March 2016, a 6.5% increase over March 2015, driven by the increased turnover. Return on Average Assets (ROAA) reached 1.5%, calculated on a linear basis. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Operating Efficiency Ratio (ER) The 12-month ER reached 37.2% in the first quarter of 2016, once again registering the best historical level, showing improvement of 0.3 p.p. in comparison to the previous quarter, and 1.1 p.p. in comparison to the same period of the previous year, whereby the main variations were due to the increase in (i) the interest earning portion of the NII; (ii) fee and commission income; (iii) higher income from Insurance, Pension Plans and Capitalization Bonds, net of technical reserves, retained claims and others; offset, largely, by: (iv) the increase in operational expenses in the period. The improvement of 3.0 p.p. in the quarterly ER, in the first quarter of 2016, was mainly, due to: (i) lower administrative expenses, arising, basically, (a) from the higher advertising and marketing expenses and (b) larger volumes of transactions and services, in the fourth quarter of 2015; combined with: (ii) the growth of interest-earning portion of the NII. The risk adjusted ER, reflects the impact of the risk associated with loan operations and reached 47.1%, impacted by 0.6 p.p., primarily due to levelling of provisions for corporate clients carried out in the first quarter of 2016. It is important to mention that the ER performance reflects the strategy of sustainable growth, which includes, among other things, (i) the availability of appropriate products and services for clients through the segmentation of the base and of digital channels , (ii) the optimization of points of service, and (iii) the strict control of operating expenses, arising from the actions of the Efficiency Committee and of investments in Information Technology, in the amount of R$1.390 billion, in the first quarter of 2016. ER (Personnel Expenses – Employee Profit Sharing + Administrative Expenses) / (Net Interest Income + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses); and Including ALL expenses, adjusted for discounts granted, loan recovery and sale of foreclosed assets, among others. 10 Economic and Financial Analysis Report – March 2016 Press Release Summarized Analysis of Adjusted Income NII (Net Interest Income) In the quarterly comparison, the R$380million, or 2.6%, increase was, mainly, due to: (i) the higher interest-earning portion of the NII, to the value of R$354 million, with emphasis on “Securities/Other” and "Credit Intermediation", a result of an improved management in investment resources and funding operations; and (ii) non-interest-earning portion of the NII, in the amount of R$26million. In the comparison between the first quarter of 2016 and the same period in the previous year, the net interest income increased by R$1,293million, or 9.5%, mainly due to: (i) a higher interest-earning portion of the NII, in the amount of R$1,461million, particularly in “Credit Intermediation”; and offset by: (ii) the non-interest-earning portion of the NII, in the amount of R$168 million. NII - Interest Earning Portion – Average Rates in the last 12 months R$ million 1Q16 1Q15 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 11,486 370,414 12.0% 10,242 360,622 11.4% Insurance 1,475 180,970 3.3% 1,420 155,920 3.2% Securities/Other 1,773 411,992 1.6% 1,611 371,298 1.6% NII - Interest Earning Portion 14,734 - 7.5% 13,273 - 7.3% 0 R$ million 1Q16 4Q15 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 11,486 370,414 12.0% 11,313 370,405 11.7% Insurance 1,475 180,970 3.3% 1,523 174,030 3.4% Securities/Other 1,773 411,992 1.6% 1,544 395,578 1.6% NII - Interest Earning Portion 14,734 - 7.5% 14,380 - 7.5% The average rate of the NII – interest-earning portion in the last 12 months was 7.5% in the first quarter of 2016. In the year-over-year comparison, the growth of 0.2 p.p. was the reflection of increased profits obtained in the interest earning portions of “Credit Intermediation” and "Insurance”. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In March 2016, the expanded loan portfolio of Bradesco totaled R$463.2billion, a 2.3% decrease in comparison to December 2015, impacted, partially, by the exchange rate variation in the quarter. Micro, Small and Medium Sized Enterprises and Corporations presented a reduction of 6.5% and 1.7%, respectively, while the Individual remained stable in the period. In relation to the last 12 months, the balance of the portfolio remained stable, focused on the growth of: (i) 4.0% in the Individual; and (ii) 2.9% in the Large Companies, favored by the exchange rate variation of the period. For Individuals, the products that have the strongest growth in the last 12 months were: (i) real estate financing; and (ii) payroll-deductible loans. For the Corporate segment, the highlights were: (i) export financing; and (ii) operations bearing credit risk – commercial portfolio (debentures and promissory notes). In addition to Bacen loan portfolio, it includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, co-obligation in mortgage-backed receivables, and farm loans. For more information, see Chapter 2 of this Report. Allowance for Loan Losses (ALL) Expenses In the first quarter of 2016, allowance for loan losses expenses totaled R$5,448million, registering a variation of 30.0%, or R$1,256 million, over the previous quarter, and a variation of 52.2%, or R$1,868 million, over the same quarter of 2015, mainly impacted by: (i) levelling of provisions for corporate clients, particularly a specific case, whose rating worsening had an impact of R$ 836 million; and (ii) by the higher delinquency rate in the quarter, mainly due to the process of deceleration in economic activity. It is important to note that the balance in credit operations – Bacen concept remained stable in the year and presented a decrease of 3.6% in the quarter. The effect in the growth of delinquency rates was mitigated by the reinforcement of the credit granting policies, quality of guarantees, as well as the improvement of the credit recovery processes. It is important to highlight that, from this quarter, the effect of an improvement in the guarantee management system, in terms of vehicle operations, did not produce any relevant effect on the allowance for loan losses expenses. For more information, see Chapter 2 of this Report. 12 Economic and Financial Analysis Report – March 2016 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio (1) (2) Delinquency over 90 days As expected, the total delinquency ratio, which refers to operations that are over 90 days past due, increased in the quarter, mainly due: (i) to the continuity of the unfavorable economic situation, which impacted the quality of the credit portfolio, mainly for the Individual and Micro, Small and Medium-Sized Enterprises; and (ii) by the reduction of the credit portfolio in the first quarter of 2016, also including Micro, Small and Medium Sized Enterprises . Delinquency from 15 to 90 days In the quarter, short-term delinquency, including operations past due between 15 and 90 days presented growth, impacted, in part, by: (i) seasonal issues of the beginning of the year ; and (ii) the individual cases of corporate clients. (1) As defined by Bacen; and (2) Portfolios were not sold . Provisioning, Delinquency, ALL and Effective Coverage Ratio The assertiveness of the provisioning criteria adopted must be mentioned, which is proven by: (i) analyzing historical data on recorded allowances for loan losses; and (ii) effective losses in the subsequent 12-month period. When analyzed in terms of net loss of recovery, for an existing provision of 6.7% of the portfolio in March 2015, the net loss in the subsequent 12 months was 3.3%, that is, representing an effective coverage of 203.0%. It should be highlighted that, considering the losses expected for one year (dotted part), which has a high correlation with E-H non-performing loans, there is an effective coverage of 220.5% for March 2016, which compares well with excess ALL, because it eliminates the effect of any sales of portfolios. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plans and Capitalization Bonds Net Income for the first quarter of 2016 totaled R$1.380 billion (R$1.405 billion in the first quarter of 2015), in line with the previous quarter, presenting an annualized return on Adjusted Shareholder’s Equity of 24.9% . In the comparison between the first quarter of 2016 and the same period of the previous year (R$1.283 billion), the net income increased by 7.6%. R$ million (unless otherwise stated) 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 3Q14 2Q14 Variation % 1Q16 x 4Q15 1Q16 x 1Q15 Net Income 1,380 1,405 1,317 1,284 1,283 1,236 1,058 1,072 (1.8) 7.6 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 15,186 19,130 15,125 16,723 13,634 17,806 12,904 13,992 (20.6) 11.4 Technical Reserves 182,973 177,835 168,629 164,566 157,295 153,267 145,969 142,731 2.9 16.3 Financial Assets 200,016 191,921 182,391 179,129 170,395 166,022 158,207 154,261 4.2 17.4 Claims Ratio (%) 72.1 71.9 73.1 71.4 71.7 70.9 72.7 70.2 0.2 p.p. 0.4 p.p. Combined Ratio (%) 86.1 86.5 86.9 86.5 86.8 85.9 86.5 86.3 (0.4) p.p. (0.7) p.p. Policyholders / Participants and Customers (in thousands) 50,570 49,806 48,185 47,758 47,789 46,956 46,303 45,468 1.5 5.8 Employees 6,959 7,023 7,052 7,074 7,082 7,113 7,135 7,152 (0.9) (1.7) Market Share of Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income (%) 25.3 25.5 24.7 24.8 23.5 24.4 23.3 23.5 (0.2) p.p. 1.8 p.p. Calculated on linear basis ; Excluding additional provisions; and The first quarter of 2016 includes the latest data released by SUSEP (February/16). Note: For comparability between the indexes in the periods demonstrated above, we disregarded extraordinary effects from the calculation. 14 Economic and Financial Analysis Report – March 2016 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plans and Capitalization Bonds In the first quarter of 2016, the revenue showed an increase of 11.4% in comparison to the same period of the previous year, influenced by “Life and Pension Plans” and “Health Plans” products, which increased 13.6% and 16.8%, respectively. Due to the concentration of private pension contributions, which occur historically in the last quarter of the financial year, the revenue did not present the same performance, in comparison to the fourth quarter of 2015. The net income of the first quarter of 2016 remained in line with the results presented in the previous quarter, basically, due to: (i) a decrease of 0.5 p.p. in the commercialization index; (ii) the maintenance of the claims ratio and the administrative efficiency ratio, even considering the collective bargaining agreement in January 2016; partially offset by: (iii) a decrease in revenues; and (iv) a decrease in the financial and equity results. The net income of the first quarter of 2016 was 7.6% higher than the results presented in the same period last year, basically due to: (i) the growth of 11.4% in revenues; (ii) the decrease of 0.5 p.p. in the commercialization index; (iii) the improvement in the financial and equity results; partially offset by: (iv) the increase of the Social Contribution rate (CSLL), that influenced the first quarter of 2016 results; and (v) the increase of 0.4 p.p. in the claims ratio. Minimum Capital Required – Grupo Bradesco Seguros According to CNSP Resolution No. 321/15, corporations should have adjusted shareholder’s equity (ASE) equal to or higher than the minimum capital required (MCR). MCR is equivalent to the highest value between the base capital and the risk capital. For companies regulated by the ANS, Normative Resolution No. 373/15 establishes that corporations should have adjusted shareholder’s equity (ASE) equal to or higher than the Solvency Margin. The capital adjustment and management process is continuously monitored and aims to ensure that Grupo Bradesco Seguros keeps a solid capital base to support the development of activities and cope with the risks in any market situation, in compliance with regulatory requirements and/or Corporate Governance principles. Companies must permanently maintain a capital compatible with the risks for their activities and operations, according to the characteristics and peculiarities of each company belonging to Grupo Bradesco Seguros, represented by adequate capital levels. Grupo Bradesco Seguros permanently observes the limits required by the respective regulatory entities. The Minimum Capital Required in February 2016 was R$8,539billion. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the comparison between the first quarter of 2016 and the same period of the previous year, the increase of R$661 million, or 11.5%, in the revenues of provision of services, was mainly due to: (i) an increase in the volume of operations, which are arising from the continuous investments in service channels and in technology; and (ii) an advance in the client segmentation process for a better offer of products and services. It must be noted that the lines that have most contributed to this result derived from: (i) an increase in the checking account income, mainly due to an improvement in the client segmentation process; (ii) the good performance of the card business, as a result of (a) the increase in the financial volume traded; and (b) the highest volume of transactions performed; and evolution of revenue with: (iii) asset management; (iv) consortium management; and (v) loan operations, especially income from collaterals. In the first quarter of 2016, fee and commission income totaled R$6,405 million, showing a decrease of R$192 million, or 2.9%, in comparison to the previous quarter, primarily due to the smaller volume of operations/billing, caused by the seasonality of the end of the year and the lower number of business days in the first quarter of 2016, which impacted the revenue generated with: (i) cards; (ii) credit operations; and (iii) checking accounts. Personnel Expenses In the comparison between the first quarter of 2016 and the same period of the previous year, the increase of R$309 million, or 9.0%, in personnel expenses, is mainly due to the variations in the following expenses: (i) structural portion due to the increase in expenses with payroll, social charges and benefits, impacted by higher salaries, in accordance with the 2015 collective bargaining agreement; and (ii) "non-structural", mainly due to higher expenses with profit sharing to management and employees (EPS) and provision for labor lawsuits. In the first quarter of 2016 , the decrease of R$85 million, or 2.2%, compared to the previous quarter is mainly composed of the variations in the following expenses: · "structural" – reduction of R$133 million originated, largely, from the higher concentration of vacation, characteristic of the first quarter of each year; and · "non-structural" – increase of R$48 million, basically as a consequence of the higher expenses with profit to management and employees (EPS). Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans. Non-Structural Expenses Employee and Management Profit Sharing + Training + Labor Provision + Costs with termination of employment contracts. 16 Economic and Financial Analysis Report – March 2016 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the comparison between the first quarter of 2016 and the same period of the previous year, the 13.1%, or R$477 million increase in administrative expenses, was primarily due to an increase in expenses originated from: (i) higher business volume in the period; (ii) contractual adjustments; (iii) the effect of advertising and marketing actions; and offset by: (iv) the optimization of service channels. In the first quarter of 2016, the decrease of 10.0%, or R$458 million, over the previous quarter, was mainly due to: (i) the seasonal effect of greater expenses incurred in the fourth quarter of each year, especially in advertising and marketing, due to the higher concentration of actions related to the institutional campaign and to support the offer of products and services; combined with: (ii) the decrease in business volume, caused by the seasonality of the end of the year; and (iii) the fewer number of business days, resulting in less expenses with: (a) outsourced services; (b) asset maintenance; and (c) data processing. The decrease as of March 2015 is related to: (i) the migration of “External ATM Network – Bradesco” to “Banco24Horas Network”; (ii) the deactivation of ATMs from “Banco24Horas Network”; and (iii) the decrease of Bradesco Expresso correspondents . Other Operating Income and Expenses In the first quarter of 2016, other operating expenses, net, totaled R$1,669million, a R$243million decrease over the same period of the previous year, primarily due to the constitution of tax provisions, in the first quarter of 2015, relating to the levy of pension plan contributions and IRPJ/CSLL on credit losses, in the amount of R$475 million. In the comparison between the first quarter of 2016 and the previous quarter, other operating expenses increased by R$83 million, or 5.2%, primarily due to: (i) higher expenses with civil provisions; and (ii) higher operating expenses related to insurance activities and cards. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contribution Income tax and social contribution expenses, in the quarterly comparison showed an increase of 5.9%, or R$128 million, mainly due to the higher use of tax benefit in the constitution of interest on shareholder’s equity in the fourth quarter of 2015. In the comparison between the first quarter of 2016 and the same period of the previous year, the increase of 1.6%, or R$36 million, is related to: (i) the increase in the CSLL (social contribution) rate; and partially offset by the: (ii) increase in the TJLP (from 5.5% in the first quarter of 2015 to 7.5% in the first quarter of 2016), which provided a reduction of the tax due to higher values in the constitution of interest on shareholder’s equity in higher values in this quarter. Unrealized Gains Unrealized gains totaled R$13,097million at the end of the first quarter of 2016, an R$5,997million increase over the previous quarter. Such variation was mainly due to: (i) investments, highlighting the shares of Cielo, which appreciated % ; and (ii) securities indexed to fixed income. 18 Economic and Financial Analysis Report – March 2016 Press Release Capital Ratios - Basel III Basel Ratio In March 2016, the Capital of the Prudential Conglomerate stood at R$100,452million, against risk-weighted assets totaling R$595,757million. The Basel Ratio presented an increase of 0.1 p.p., from 16.8% in December 2015 to 16.9% in March 2016, and the Common Equity Tier I ratio from 12.7% in December 2015 to 12.9% in March 2016. The table below shows the main events that impacted the Common Equity Tier I ratio in the quarter: It is important to highlight that the impact of the change in phase-in arrangements, from 40% in December 2015 to 60% in January 2016, as defined in CMN Resolution No. 4,192/13, was offset by: (i) an increase in results; (ii) decrease in the credit and market risk-weighted assets; and (iii) the improvement of the mark-to-market adjustments of available for sale securities. Full Impact – Basel III We calculated a Basel III simulation, considering some of the main future adjustments, which include: (i) the 100% deductions according to the schedule of phase-in arrangements; (ii) the allocation of resources, obtained via payment of dividends, by our Insurance Group; (iii) the use of tax credits; (iv) the decrease in market and operational risk multiplier (early adoption), from 9.875% to 8%; and (v) the impact of the HSBC’s acquisition of, reaching an 11.0% Common Equity ratio, which, added to funding obtained via subordinated debt, may reach a Common Equity Tier I ratio of approximately 12.5% in the end of 2018. Published (Schedule 60%); Effect of the full impact. Includes the allocation of resources, obtained via payment of dividends, by the Insurance Group; Considers the decrease in the market and operational risks multiplier (early adoption), from 9.875% to 8% in 2019; Under analysis by the Regulating Agencies; Refers to the minimum required. It is important to highlight that Bacen fixed at 0% the tranche of countercyclical capital required, which could reach up to 2.5% in 2019; and Considering a possible issuance of additional capital by 2018, according to the Management, depending on market conditions. Bradesco 19 Press Release Economic Environment The risks present in the international environment intensified at the turn of the year. The loss of the Chinese foreign exchange reserves and devaluation of the Chinese yuan brought back uncertainties regarding the economic conditions of the country. However, the timely action of the main central banks worldwide reduced the volatility of the markets at the end of the first quarter. China promoted new monetary and fiscal stimuli, while the Japanese central bank adopted a negative interest rate for deposits and Europe intensified its program of purchase of sovereign bonds. At the same time, the Federal Reserve (Fed) signaled that it would reduce the rhythm of monetary normalization. As a result, the dollar lost strength in comparison to other currencies and the price of commodities showed some recovery. The domestic economy maintained a trajectory of deceleration in the first quarter, although at a slower rate to that recorded in previous periods. The formal labor market should be highlighted, which showed a reduction in the rate of lay-offs. At the same time, the relief of global financial conditions and incipient signs of the decompression of inflation positively impacted the confidence of the local agents. However, political uncertainties and the slowdown in economic activity continued to hinder the ongoing fiscal adjustment in the short term. Thus, actions to ensure fiscal sustainability in the medium term and the progress on the reform agenda have become even more relevant. Efforts in this direction are a necessary condition to maintain the economic predictability and to increase the level of trust of families and entrepreneurs, enabling the resumption of the trend to increase actual income and productive investments. Additional actions of a structural nature that leverage future growth are also fundamental. The constant search for excellence in education is Brazil’s front line in its struggle to become more competitive and to expedite its efforts to upgrade infrastructure. It is never too much to remember that, in the long term, the main source of economic growth is productivity, a theme that is even more relevant in a global context characterized by increased competition and an economic growth that is still fragile. The investments tend to have an increasingly important role in the composition of growth in coming years, especially in the process of the recovery of economic activity. This should still be favored by greater participation of the capital market in the financing of these projects. At the same time, despite the cyclical retraction of the consumer market in some segments, structurally, the potential of domestic demand for goods and services is not exhausted. Bradesco maintains a positive outlook towards Brazil, with favorable perspectives for its operating segments. Credit volume is evolving in sustainable and risk-compatible rates, even in the face of a cyclical upswing in delinquency rates, due to the retraction of the activity and the reduction of the employment level this year. The circumstances are still very promising for Brazilian banking and insurance sectors in the medium and long term. 20 Economic and Financial Analysis Report – March 2016 Press Release Main Economic Indicators Main Indicators (%) 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 3Q14 2Q14 Interbank Deposit Certificate (CDI) 3.27 3.37 3.43 3.03 2.81 2.76 2.72 2.51 Ibovespa 15.47 (3.79) (15.11) 3.77 2.29 (7.59) 1.78 5.46 USD – Commercial Rate (1.71) 28.05 (3.29) 20.77 8.37 11.28 (2.67) General Price Index - Market (IGP-M) 2.96 3.95 1.93 2.27 2.02 1.89 (0.68) (0.10) Extended Consumer Price Index (IPCA) 2.62 2.82 1.39 2.26 3.83 1.72 0.83 1.54 Federal Government Long-Term Interest Rate (TJLP) 1.82 1.72 1.59 1.48 1.36 1.24 1.24 1.24 Reference Interest Rate (TR) 0.45 0.53 0.61 0.40 0.23 0.26 0.25 0.15 Savings Account 1.96 2.05 2.13 1.92 1.75 1.77 1.76 1.66 Business Days (number) 61 63 65 61 61 65 66 61 Indicators (Closing Rate) Mar16 Dec15 Sept15 Jun15 Mar15 Dec14 Sept14 Jun14 USD – Commercial Selling Rate - (R$) 3.5589 3.9048 3.9729 3.1026 3.2080 2.6562 2.4510 2.2025 Euro - (R$) 4.0539 4.2504 4.4349 3.4603 3.4457 3.2270 3.0954 3.0150 Country Risk (points) 409 521 442 304 322 259 239 208 Base Interest Rate - Selic (% p.a.) 14.25 14.25 14.25 13.75 12.75 11.75 11.00 11.00 BM&F Pre Fixed Rate - 1 year (% p.a.) 13.81 15.86 15.56 14.27 13.52 12.96 11.77 10.91 Projections up to 2018 % USD - Commercial Rate (year-end) - R$ 3.60 3.60 3.60 Extended Consumer Price Index (IPCA) 6.50 4.50 4.50 General Price Index - Market (IGP-M) 6.10 4.85 5.00 Selic (year-end) 12.25 10.25 9.25 Gross Domestic Product (GDP) (3.50) 1.50 3.00 Guidance Bradesco's Perspective for 2016 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and information available to the market as of the date hereof. Loan Portfolio 1 to 5% Individuals 4 to 8% Companies 0 to 4% NII - Interest Earning Portion 6 to 10% Fee and Commission Income 7 to 11% Operating Expenses 4.5 to 8.5% Insurance Premiums 8 to 12% ALL Expenses R$16.5 bi to R$18.5 bi Expanded Loan Portfolio; Administrative and Personnel Expenses; and Includes incomes with credit recovery Bradesco 21 Press Release Managerial Income vs. Adjusted Income Statement Analytical Breakdown of Managerial Income vs. Adjusted Income Statement First Quarter of 2016 and Fourth Quarter of 2015 R$ million First Quarter of 2016 Fourth Quarter of 2015 Managerial Income Statement Reclassifications Non-Recurring Events Adjusted Income Statement Managerial Income Statement Reclassifications Non-Recurring Events Adjusted Income Statement Net Interest Income 20,397 108 14,892 15,771 425 14,512 ALL (5,919) 471 - (4,799) 607 - Gross Income from Financial Intermediation 14,478 108 9,444 10,972 425 10,320 Income from Insurance, Pension Plans and Capitalization Bonds 1,625 - - 1,625 2,019 - (526) 1,493 Fee and Commission Income 6,404 1 - 6,405 6,573 24 - 6,597 Personnel Expenses (3,754) - - (3,839) - - Other Administrative Expenses (4,116) - - (4,615) 41 - Tax Expenses (1,829) 416 (5) (1,749) 80 19 Equity in the Earnings (Losses) of Unconsolidated Companies 40 - - 40 93 - - 93 Other Operating Income/Expenses (2,418) 704 45 (1,796) (24) 234 Operating Result 10,430 148 6,557 7,658 152 6,854 Non-Operating Result 92 (16) (163) (344) 94 182 Income Tax / Social Contribution and Non-controlling Interest (6,401) 4,037 7 (2,961) 862 (125) Net Income 4,121 - 4,113 4,353 - 209 4,562 For more information, please check note 4 – Statement of Financial Position and Managerial Income Statement, in chapter 6 of this report; Includes reclassifications in items from the income statement which do not affect the Net Income, but allow a better analysis of business items, particularly hedge adjustment, which represents the partial result of derivatives used for hedge investments abroad, which in terms of Net Income, simply cancels the tax effect (IR/CS and PIS/COFINS) of this hedge strategy, in the amount of R$4,429 million in the first quarter of 2016 and R$955 million in the fourth quarter of 2015; and It refers to Managerial Income Statement(1) with the reclassifications between lines, which do not affect the Net Income, and without the extraordinary events of the period. 22 Economic and Financial Analysis Report – March 2016 Press Release Managerial Income vs. Adjusted Income Statement Analytical Breakdown of Managerial Income vs. Adjusted Income Statement First Quarter of 2016 and First Quarter of 2015 R$ million First Quarter of 2016 First Quarter of 2015 Managerial Income Statement Reclassifications Non-Recurring Events Adjusted Income Statement Managerial Income Statement Reclassifications Non-Recurring Events Adjusted Income Statement Net Interest Income 20,397 108 14,892 9,281 4,318 - 13,599 ALL (5,919) 471 - (3,853) 273 - Gross Income from Financial Intermediation 14,478 108 9,444 5,428 4,591 - 10,019 Income from Insurance, Pension Plans and Capitalization Bonds 1,625 - - 1,625 1,211 - - 1,211 Fee and Commission Income 6,404 1 - 6,405 5,701 43 - 5,744 Personnel Expenses (3,754) - - (3,445) - - Other Administrative Expenses (4,116) - - (3,681) 42 - Tax Expenses (1,829) 416 (5) (1,017) (292) - Equity in the Earnings (Losses) of Unconsolidated Companies 40 - - 40 (20) - - Other Operating Income/Expenses (2,418) 704 45 (2,732) 771 50 Operating Result 10,430 148 6,557 1,445 5,155 50 6,649 Non-Operating Result 92 (16) (163) (36) (33) - Income Tax / Social Contribution and Non-controlling Interest (6,401) 4,037 7 2,835 (5,122) (20) Net Income 4,121 - 4,113 4,244 - 30 4,274 For more information, please check note 4 – Statement of Financial Position and Managerial Income Statement, in chapter 6 of this report; Includes reclassifications in items from the income statement which do not affect the Net Income, but allow a better analysis of business items, particularly hedge adjustment, which represents the partial result of derivatives used for hedge investments abroad, which in terms of Net Income, simply cancels the tax effect (IR/CS and PIS/COFINS) of this hedge strategy, in the amount of R$4,429 million in the first quarter of 2016 and R$5,398 million in the first quarter of 2015; and It refers to Managerial Income Statement with the reclassifications between lines, which do not affect the Net Income, and without the extraordinary events of the period. Bradesco 23 Press Release (This page has been left blank intentionally) Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Statement of Financial Position R$ million Mar16 Dec15 Sept15 Jun15 Mar15 Dec14 Sept14 Jun14 Variation % 1Q16 x 4Q15 1Q16 x 1Q15 Assets Current and Long-Term Assets 1,082,132 1,059,768 1,031,888 1,010,599 1,015,434 1,016,970 972,315 915,986 2.1 6.6 Cash and Cash Equivalents 18,660 17,457 12,917 11,677 13,683 14,646 11,316 11,535 6.9 36.4 Interbank Investments 165,523 140,457 153,370 176,268 195,746 202,412 181,335 137,654 17.8 (15.4) Securities and Derivative Financial Instruments 414,926 407,584 364,472 356,115 344,430 346,358 343,445 333,200 1.8 20.5 Interbank and Interdepartmental Accounts 51,474 55,728 54,179 50,800 48,464 52,004 48,540 56,115 (7.6) 6.2 Loan and Leasing Operations 320,417 333,854 336,628 326,204 324,479 318,233 309,264 302,276 (4.0) (1.3) Allowance for Loan Losses (ALL) (28,805) (27,952) (23,290) (23,011) (22,724) (22,255) (21,458) 3.2 29.2 Other Receivables and Assets 140,866 133,493 138,274 112,825 111,643 106,041 100,670 96,664 5.5 26.2 Permanent Assets 19,631 19,987 19,095 19,163 19,381 15,070 15,049 15,146 1.3 Investments 1,520 1,587 1,710 1,669 1,636 1,712 1,931 1,887 (4.2) (7.1) Premises and Leased Assets 5,779 5,772 5,000 4,940 4,952 4,887 4,591 4,579 0.1 16.7 Intangible Assets 12,332 12,628 12,385 12,554 12,793 8,471 8,527 8,680 (2.3) (3.6) Total 1,101,763 1,079,755 1,050,983 1,029,762 1,034,815 1,032,040 987,364 931,132 2.0 6.5 Liabilities Current and Long-Term Liabilities 1,006,426 988,833 962,811 940,910 949,066 949,846 907,366 853,622 1.8 6.0 Deposits 189,192 195,760 203,637 195,926 211,702 211,612 211,882 213,270 (3.4) (10.6) Federal Funds Purchased and Securities Sold under Agreements to Repurchase 297,350 279,726 257,847 293,730 303,740 320,194 297,814 255,611 6.3 (2.1) Funds from Issuance of Securities 112,617 109,547 110,987 95,387 88,247 84,825 75,283 69,877 2.8 27.6 Interbank and Interdepartmental Accounts 5,181 6,384 5,463 4,578 4,247 5,958 4,540 5,673 (18.8) 22.0 Borrowing and Onlending 62,849 70,338 69,654 61,369 62,370 58,998 56,561 54,142 (10.6) 0.8 Derivative Financial Instruments 7,664 13,785 14,860 4,832 5,711 3,282 5,076 4,727 (44.4) 34.2 Reserves for Insurance, Pension Plans and Capitalization Bonds 182,973 177,835 168,629 164,566 157,295 153,267 145,969 142,732 2.9 16.3 Other Reserve Requirements 148,600 135,458 131,734 120,522 115,754 111,710 110,241 107,590 9.7 28.4 Deferred Income 488 529 459 399 312 293 266 224 56.4 Non-controlling Interest in Subsidiaries 1,519 1,486 1,480 1,481 1,500 393 490 486 2.2 1.3 Shareholders' Equity 93,330 88,907 86,233 86,972 83,937 81,508 79,242 76,800 5.0 11.2 Total 1,101,763 1,079,755 1,050,983 1,029,762 1,034,815 1,032,040 987,364 931,132 2.0 6.5 (1) For more information, please check note 4 – Statement of Financial Position and Managerial Statement, in chapter 6 of this report; and (2) Includes the Allowance for Guarantees Provided, in March 2016, Allowance for Loan Losses (ALL) totaled R$30,497million, which comprises the concept of “excess” ALL. In the third quarter of 2015, includes ALL Surplus/Deficit Rating, considered as an extraordinary event, totaling R$3,704 million. Thus, the balance of the ALL – Surplus provision went from R$4,004 million in June 2015 to R$6,409 million in September 2015. 26 Economic and Financial Analysis Report – March 2016 Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Adjusted Income Statement R$ million 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 3Q14 2Q14 Variation % 1Q16 x 4Q15 1Q16 x 1Q15 Net Interest Income 14,892 14,512 13,735 13,541 13,599 12,986 12,281 12,066 2.6 9.5 NII - Interest Earning Portion 14,734 14,380 13,709 13,415 13,273 12,686 12,162 11,777 2.5 11.0 NII - Non-Interest Earning Portion 158 132 26 126 326 300 119 289 19.7 (51.5) ALL (4,192) (3,852) (3,550) (3,580) (3,307) (3,348) (3,141) 30.0 52.2 Gross Income from Financial Intermediation 9,444 10,320 9,883 9,991 10,019 9,679 8,933 8,925 Income from Insurance Premiums, Pension Plans and Capitalization bonds, minus Variation of Technical Reserves, Retained Claims and others (1) 1,625 1,493 1,411 1,311 1,211 1,363 1,170 1,270 8.8 34.2 Fee and Commission Income 6,405 6,597 6,380 6,118 5,744 5,839 5,639 5,328 (2.9) 11.5 Personnel Expenses (3,839) (3,797) (3,618) (3,445) (3,676) (3,564) (3,448) (2.2) 9.0 Other Administrative Expenses (4,574) (4,200) (3,926) (3,639) (4,159) (3,628) (3,575) (10.0) 13.1 Tax Expenses (1,650) (1,330) (1,351) (1,309) (1,211) (1,182) (1,120) (14.1) 8.3 Equity in the Earnings (Losses) of Unconsolidated Companies 40 93 38 33 (20) 57 43 35 (57.0) - Other Operating Income/ (Expenses) (1,586) (1,604) (1,606) (1,912) (1,360) (1,311) (1,333) 5.2 (12.7) Operating Result 6,557 6,854 6,781 6,952 6,649 6,532 6,100 6,082 Non-Operating Result (68) (92) (55) (68) (68) (45) (34) 27.9 27.9 Income Tax and Social Contribution (2,183) (2,124) (2,351) (2,275) (2,308) (2,075) (2,215) 5.9 1.6 Non-controlling Interest (41) (32) (42) (32) (24) (30) (29) 12.2 43.8 Adjusted Net Income 4,113 4,562 4,533 4,504 4,274 4,132 3,950 3,804 (1) In “Others”, it includes: Capitalization Bond Draws and Redemption; and Insurance, Pension Plan and Capitalization Bond Sales Expenses. Interest and Non-Interest Earning Portions Earning Portion Breakdown Bradesco 27 Economic and Financial Analysis Interest and Non-Interest Earning Portions Average Earning Portion Rate R$ million 1Q16 4Q15 1Q15 Variation Quarter 12M Net Interest Income Interest - due to volume 42 228 Interest - due to spread 312 1,233 - NII - Interest Earning Portion 14,734 14,380 13,273 354 1,461 - NII - Non-Interest Earning Portion 158 132 326 26 (168) Net Interest Income 14,892 14,512 13,599 380 1,293 Average NIM 7.5% 7.5% 7.5% (1) Average Rate in 12 months (Earning Portion / Total Average Assets – Repos – Permanent Assets) In the comparison between the first quarter of 2016 and the previous quarter, the R$380million increase was due to: (i) the higher interest earning portion, totaling R$354 million, due to the increase of average spread, in the amount of R$312 million; and (ii) the non-interest earning portion increase in the amount of R$26 million. In the comparison between the first quarter of 2016 and the same period of the previous year, the earning portion increased R$1,293million, reflecting: (i) a R$1,461million growth in the result of interest earning operations, particularly “Credit Intermediation"; and offset by: (ii) the lower non-interest earning portion results, totaling R$168 million. Interest Earning Portion Interest Earning Portion – Breakdown R$ million 1Q16 4Q15 1Q15 Variation Quarter 12M NII - Interest Earning Portion Breakdown Credit Intermediation 11,486 11,313 10,242 173 1,244 Insurance 1,475 1,523 1,420 (48) 55 Securities/Other 1,773 1,544 1,611 229 162 NII - Interest Earning Portion 14,734 14,380 13,273 354 1,461 The interest earning portion stood at R$14,734million in the first quarter of 2016, against R$14,380 million recorded in the fourth quarter of 2015, accounting for an increase of R$354 million. The business line that most contributed to this result was "Securities/Other". In the comparison between the first quarter of 2016 and the same period in the previous year, the interest earning portion recorded a R$1,461million growth in the interest earning portion, particularly "Credit Intermediation". 28 Economic and Financial Analysis Report – March 2016 Economic and Financial Analysis Interest Earning Portion Interest Earning Portion – Rates The interest earning portion rate in the last 12 months was 7.5% in the first quarter of 2016. In the comparison between the first quarter of 2016 and the same period in the previous year, the growth of 0.2 p.p. was the reflection of increased profits obtained in the interest earning portions of “Credit Intermediation” and "Insurance". Interest Earning Portion – Average Rates (12 months) R$ million 1Q16 1Q15 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 11,486 370,414 12.0% 10,242 360,622 11.4% Insurance 1,475 180,970 3.3% 1,420 155,920 3.2% Securities/Other 1,773 411,992 1.6% 1,611 371,298 1.6% * NII - Interest Earning Portion 14,734 - 7.5% 13,273 - 7.3% * R$ million 1Q16 4Q15 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 11,486 370,414 12.0% 11,313 370,405 11.7% Insurance 1,475 180,970 3.3% 1,523 174,030 3.4% Securities/Other 1,773 411,992 1.6% 1,544 395,578 1.6% * NII - Interest Earning Portion 14,734 - 7.5% 14,380 - 7.5% Bradesco 29 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation Earning Portion of Credit Intermediation – Breakdown R$ million 1Q16 4Q15 1Q15 Variation Quarter 12 months Net Interest Income - Credit Intermediation Interest - due to volume - 101 Interest - due to spread 173 1,143 NII - Interest Earning Portion 11,486 11,313 10,242 173 1,244 In the first quarter of 2016, interest earning portion of “Credit Intermediation” reached R$11,486million, up 1.5% or R$173million when compared to the fourth quarter of 2015. The variation is, mainly, the result of a R$173million increase in the average spread due to an improved management in investment resources and funding operations. In the comparison between the first quarter of 2016 and the same period of the previous year, there was an increase of 12.1% or R$1,244million. The variation is the result of: (i) an increase in the average spread, amounting to R$1,143 million, due to an improved management in investment resources and funding operations; and (ii) a R$101 million increase in the volume of operations. Net Earning Portion of Credit Intermediation The graph beside presents a summary of Credit Intermediation activity. The Gross Margin line refers to interest income from loans, deducted from the client acquisition costs. The curve relating to the ALL shows delinquency costs, which are represented by Allowance for Loan Losses (ALL) Expenses, plus discounts granted in transactions net of loan recoveries, arising from the sale of foreclosed assets, among others. In the first quarter of 2016, the curve related to the net margin, which presents the result of the net revenue from credit interest of ALL, had a decrease of 15.2% in the quarterly comparison, and 9.4% in the comparison between the first quarter of 2016 and the same period of the previous year, primarily due to the higher delinquency rate in the period, mainly due to: (i) the levelling of provisioning for corporate client operations, particularly a specific client, whose rating worsening had an impact of R$836 million; and (ii) the downturn in economic activities. (1) Without effect of the levelling of provisioning from a specific corporate client; and (2) If we ignore the effect of the levelling of provisioning from a specific corporate client, net margin, in the first quarter of 2016 would be R$6,874 million. 30 Economic and Financial Analysis Report – March 2016 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation Expanded Loan Portfolio In March 2016, the expanded loan portfolio of Bradesco stood at R$463.2 billion, representing a 2.3% decrease compared to December 2015, partially impacted, by the exchange variation in the quarter. Micro, Small and Medium Sized Enterprises and Corporate segment presented a reduction of 6.5% and 1.7%, respectively, while Individuals remained stable during the period. R$ million Mar16 Dec15 Mar15 Variation % Quarter 12M Customer Profile Individuals 147,759 147,749 142,051 - 4.0 Companies 315,449 326,278 321,254 Corporations 212,237 215,892 206,338 (1.7) 2.9 SMEs 103,212 110,386 114,916 (6.5) (10.2) Total Loan Operations 463,208 474,027 463,305 - (1) In addition to Bacen loan portfolio, it includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, co-obligation (receivables-backed investment funds, mortgage-backed receivables, and farm loans). Expanded Loan Portfolio Breakdown by Product and Type of Client (Individuals and Corporate) A breakdown of expanded loan portfolio products for the Individuals segment is presented below: R$ million Mar16 Dec15 Mar15 Variation % Quarter 12M Individuals Payroll-deductible Loan 35,503 34,565 31,497 2.7 12.7 Credit Card 27,566 28,592 24,586 (3.6) 12.1 Real Estate Financing 23,839 22,781 18,778 4.6 27.0 CDC / Vehicle Leasing 20,654 21,689 23,953 (4.8) (13.8) Personal Loans 15,219 15,201 15,882 0.1 (4.2) Rural Loans 8,045 8,215 10,121 (2.1) (20.5) BNDES/Finame Onlending 6,992 7,029 7,324 (0.5) (4.5) Overdraft Facilities 4,409 3,905 4,149 12.9 6.3 Sureties and Guarantees 620 707 557 (12.3) 11.3 Other 4,913 5,065 5,204 (3.0) (5.6) Total 147,759 147,749 142,051 - 4.0 Individuals segment operations remained stable in the quarter and experienced a growth of 4.0% over the last 12 months. The lines highlighted in the quarter were: (i) real estate financing; (ii) payroll-deductible loan; and (iii) banking overdraft. In the last 12 months, the lines that presented significant growth were: (i) real estate financing; and (ii) payroll-deductible loan. Bradesco 31 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation A breakdown of expanded loan portfolio products for the Corporate segment is presented below: R$ million Mar16 Dec15 Mar15 Variation % Quarter 12M Companies Operations Abroad 41,712 48,453 42,139 (13.9) (1.0) Working Capital 40,052 42,432 43,277 (5.6) (7.5) BNDES/Finame Onlending 28,719 31,129 33,592 (7.7) (14.5) Real Estate Financing 26,630 26,508 24,300 0.5 9.6 Export Financing 23,455 23,158 16,841 1.3 39.3 Overdraft Account 9,901 9,794 11,257 1.1 (12.0) CDC / Leasing 8,623 9,666 11,789 (10.8) (26.9) Rural Loans 5,309 5,404 6,451 (1.8) (17.7) Sureties and Guarantees 68,800 69,176 73,006 (0.5) (5.8) Operations bearing Credit Risk - Commercial Portfolio 37,617 34,319 33,913 9.6 10.9 Other 24,632 26,238 24,689 (6.1) (0.2) Total 315,449 326,278 321,254 (1) Includes debentures and promissory note operations. Corporate segment operations decreased by 3.3% in the quarter and 1.8% in the last 12 months. In the quarter as well as in the last 12 months, the operations that showed significant growth were: (i) export financing; and (ii) operations with credit risk – commercial portfolio (debentures and promissory notes). Expanded Loan Portfolio – Consumer Financing The graph below shows the types of credit related to Consumer Financing of the Individuals segment, which stood at R$98.9 billion in March 2016, representing a 1.1% decrease over the quarter and a 3.2% increase over the last 12 months. The lines highlighted in March 2016 are: (i) personal loans, including payroll-deductible loans, totaling R$50.7 billion; and (ii) credit card, totaling R$27.6 billion. Together, these operations totaled R$78.3 billion, accounting for 79.1% of the Consumer Financing balance. (1) Includes vehicle CDC/Leasing, personal loans, revolving credit card and cash, and installment purchases at merchants operations. 32 Economic and Financial Analysis Report – March 2016 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation Payroll-deductible Loans In March 2016, payroll-deductible loans operations totaled R$35,503 million, presenting an increase in the quarter-over-quarter comparative of R$938 million, or 2.7%, and in comparison to the same period in the previous year an increase in the amount of R$4,006 million, or 12.7%. The operations with the payroll-deductible loans represented, in March 2016, 70.0% of total personal loans operations. Real State Financing In the first quarter of 2016, the origination of real estate financing registered R$3,031 million (R$1,747 million by individuals and R$1,284 million by builders), representing 13,155 properties. Real state financing operations totaled R$50,469 million in March 2016. The Individuals portfolio increased R$1,058 million, or 4.6%, in the quarter, and R$5,061 million, or 27.0%, in comparison with the same period of the previous year. Corporate operations increased R$122 million, or 0.5%, in the quarter, and R$2,330 million, or 9.6%, in comparison with the same period of the previous year. Vehicle financing The variations presented in the portfolio are the reflection of a reduced financing market and of Bradesco’s search for lower risk and more profitable operations, due to the demand for higher value of entry for these financing operations. In March 2016, vehicle financing operations totaled R$35,226 million, presenting a decrease both in the quarter-over-quarter comparison as well as in comparison with the same period of the previous year. Of the total vehicle portfolio, 75.3% corresponds to "CDC", 22.2% to “Finame”, and 2.5% to "Leasing". Bradesco 33 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation Expanded Loan Portfolio Concentration – By Sector The expanded loan portfolio by economic activity sector remained stable in the share of the sectors that it comprises. In the quarter-over-quarter comparison, there is an increase in the participation of "Individuals" and "Services". In the last 12 months, the "Individuals" and "Public Sector" segments recorded the highest growth. R$ million Mar16 % * Dec15 % * Mar15 % Activity Sector * * Public Sector 13,130 2.8 * 12,806 2.7 * 8,749 Private Sector 450,078 97.2 * 461,221 97.3 * 454,556 * * Companies 302,319 65.3 * 313,472 66.1 * 312,505 Industry 93,194 20.1 * 98,916 20.9 * 94,438 20.4 Commerce 51,984 11.2 * 54,156 11.4 * 57,139 12.3 Financial Intermediaries 6,756 1.5 * 7,562 1.6 * 6,931 1.5 Services 147,075 31.8 * 149,403 31.5 * 150,114 32.4 Agriculture, Cattle Raising, Fishing, Forestry and Forest Exploration 3,310 0.7 * 3,435 0.7 * 3,883 0.8 Individuals 147,759 31.9 * 147,749 31.2 * 142,051 Total 463,208 100.0 * 474,027 100.0 * 463,305 Expanded Credit Portfolio – Distribution per Business Segment In relation to the growth of the credit portfolio expanded per "Business Segment", we highlight the evolution of "Corporate" and "Prime" in the last 12 months. In the quarter, the highlight was the "Prime" segment. R$ million Mar16 % Dec15 % Mar15 % Variation % Quarter 12M Business Segments Retail 127,893 27.6 130,268 27.5 128,409 27.7 (1.8) (0.4) Corporate 213,677 46.1 217,298 45.8 207,340 44.7 (1.7) 3.1 Middle Market 45,399 9.8 48,855 10.3 50,409 10.9 (7.1) (9.9) Prime 24,212 5.2 23,893 5.0 22,170 4.8 1.3 9.2 Other / Non-account Holders 52,026 11.2 53,714 11.3 54,976 11.9 (3.1) (5.4) Total 463,208 100.0 474,027 100.0 463,305 - (1) It consists, mostly, of non-account holders, originating from the financing activities of vehicles, credit cards and payroll-deductible loans. Expanded Credit Portfolio – Per Currency The balance of loans and indexed on-lending and/or denominated in foreign currency (excluding ACCs) totaled R$47.5 billion in March 2016, presenting a 14.3% decrease in the quarter, reflecting the devaluation of the dollar of 8.9%; and the 2.1% increase in the last 12 months. In March 2016, the total of credit operations in reais reached R$415.7 billion, representing a 0.7% decrease in the quarter-over-quarter comparison and a 0.2% increase in the last 12 months. Disregarding the effect of the devaluation of the dollar, the expanded portfolio would have presented a 1.3% decrease in the quarter and 1.0% in the last 12 months. 34 Economic and Financial Analysis Report – March 2016 Economic and Financial Analysis Interest Earning Portion of Credit Intermediation Changes to the Expanded Loan Portfolio New borrowers in the expanded loan portfolio were responsible for the R$22.6 billion growth in the loan portfolio over the last 12 months, and accounted for 4.9% of the portfolio in March 2016. (1) Includes new loans contracted in the last 12 months by clients since March 2015 . Changes in the Expanded Loan Portfolio – By Rating The chart below shows that the vast majority of new borrowers and clients that have remained in the loan portfolio since March 2015 received ratings between AA and C, demonstrating the adequacy and consistency of the loan policy and processes (assignment and monitoring), as well as the quality of guarantees. Changes in Expanded Loan Portfolio by Rating between March 2015 and March 2016 Total Credit on March 2016 x New customers between April 2015 and
